DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-12 nad 14-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Yakay et al.  (US 20150256720) Yakay.
Regarding claim 1, Yakay discloses an image capture device for synchronizing visual content, the image capture device comprising:
an image sensor configured to generate image output signals based on light that becomes incident thereon, the image output signals conveying image information that defines images;
[0018] The cameras 104(1) through 104(4) are configured to generate video data packets that are provided to the receiver 102 through the data link 106.
a clock configured to provide time of the image capture device;
such that the respective processor 108 can generate internal synchronization signals. 
one or more processors configured by machine-readable instructions to:
receive time information of another image capture device, the time information of the other image capture device including time of the other image capture device and an identifier of the other image capture device;
[0039] FIG. 3 illustrates an example method 300 for operating a sensor system at least substantially plesiochronously. As shown, video data packets and control data packets are received from one or more cameras (Block 302). As described above, one or more cameras 104 transmit video data packets and control data packets to the receiver 102 over the data link 106. Respective communication interfaces 116, 118 convert (e.g., serialize/de-serialize) the data packets for communication purposes within the system 100. In some instances, the control data packets comprise frame and/or line synch signals (e.g., VSYNCH, HSYNCH) corresponding to each camera 104.
transmit time information of the image capture device, the time information of the image capture device including the time of the image capture device and an identifier of the image capture device;
[0039] FIG. 3 illustrates an example method 300 for operating a sensor system at least substantially plesiochronously. As shown, video data packets and control data packets are received from one or more cameras (Block 302). As described above, one or more cameras 104 transmit video data packets and control data packets to the receiver 102 over the data link 106. Respective communication interfaces 116, 118 convert (e.g., serialize/de-serialize) the data packets for communication purposes within the system 100. In some instances, the control data packets comprise frame and/or line synch signals (e.g., VSYNCH, HSYNCH) corresponding to each camera 104. 
capture a first set of images during a first capture duration based on the image output signals; and
[0016] for the cameras 104(1) through 104(4) may be deployed in different locations within a vehicle. For example, the cameras 104 may be configured to capture video data from various perspectives of the vehicle
generate first time synchronization information for the first set of images based on the time information of the image capture device and the time information of the other image capture device; wherein:
[0041] A synchronization data is transmitted to the cameras (Block 306). In one or more implementations, the processor 108 causes transmission of the synchronization data to the cameras 104. For example, the processor is configured to cause the communication interface to modulate a signal to encode the synchronization data in a 
see also [0016] for  The receiver 102 is configured to determine (e.g., measure) a skew between video data of respective cameras 104. For example, the receiver 102 may determine a skew value by measuring corresponding VSYNCH signals with one another. Based upon the skew value, the receiver 102 transmits a synchronization signal to the cameras 104 such that the cameras 104 transmit video data based upon the skew value.
the other image capture device captures a second set of images during a second capture duration;
[0041] A synchronization data is transmitted to the cameras (Block 306). In one or more implementations, the processor 108 causes transmission of the synchronization data to the cameras 104. For example, the processor is configured to cause the communication interface to modulate a signal to encode the synchronization data in a reverse channel so that the signal comprises the forward channel data and the reverse 
see also [0016] for  The receiver 102 is configured to determine (e.g., measure) a skew between video data of respective cameras 104. For example, the receiver 102 may determine a skew value by measuring corresponding VSYNCH signals with one another. Based upon the skew value, the receiver 102 transmits a synchronization signal to the cameras 104 such that the cameras 104 transmit video data based upon the skew value.
the other image capture device generates second time synchronization information;
[0041] A synchronization data is transmitted to the cameras (Block 306). In one or more implementations, the processor 108 causes transmission of the synchronization data to the cameras 104. For example, the processor is configured to cause the communication interface to modulate a signal to encode the synchronization data in a reverse channel so that the signal comprises the forward channel data and the reverse channel data simultaneously (Block 308). In some implementations, the processor 108 
see also [0016] for  The receiver 102 is configured to determine (e.g., measure) a skew between video data of respective cameras 104. For example, the receiver 102 may determine a skew value by measuring corresponding VSYNCH signals with one another. Based upon the skew value, the receiver 102 transmits a synchronization signal to the cameras 104 such that the cameras 104 transmit video data based upon the skew value.
an offset between the time of the image capture device and the time of the other image capture device is determined based on a first offset indicated by the first time synchronization information and a second offset indicated by the second time synchronization information; and
[0041] A synchronization data is transmitted to the cameras (Block 306). In one or more implementations, the processor 108 causes transmission of the synchronization data to the cameras 104. For example, the processor is configured to cause the communication interface to modulate a signal to encode the synchronization data in a reverse channel so that the signal comprises the forward channel data and the reverse 
see also [0016] for  The receiver 102 is configured to determine (e.g., measure) a skew between video data of respective cameras 104. For example, the receiver 102 may determine a skew value by measuring corresponding VSYNCH signals with one another. Based upon the skew value, the receiver 102 transmits a synchronization signal to the cameras 104 such that the cameras 104 transmit video data based upon the skew value.
multiple images from the first set of images and the second set of images are time-synchronized based on the offset between the time of the image capture device and the time of the other image capture device.
[0041] for Upon receiving the synchronized video data packets, the processor 108 processes and/or re-formats the video data packets before causing transmission of the synchronized video data packets via the I/O channel 122. A display may then process the video data packets to cause display of synchronized video captured by the cameras 104. 

 The image capture device of claim 1, wherein the first capture duration for the first set of images overlaps with the second capture duration for the second set of images.
[0016] for that is provided through the respective data link 106 to the receiver 102. The cameras 104 are also configured to generate parallel, forward low speed data.

Regarding claim 4, Yakay discloses The image capture device of claim 2, wherein the first capture duration for the first set of images is different from the second capture duration for the second set of images.
[0022] As described above, the cameras 104 may be deployed at different physical locations within a vehicle. In some instances, the data link 106 between each respective camera 104 may be different, which may result in a skew (e.g., a difference in arrival time of simultaneously transmitted data bits). However, it is understood that skew may occur for other reasons (e.g., system architecture, etc.). In one or more implementations, the cameras 104 transmit high speed forward data (e.g., video data packets) representing one or more video frames to the receiver 102, as well as forward low speed data. The cameras 104 receive reverse data from the receiver 102, and the cameras 104 are configured to transmit the forward high speed data based upon the reverse data. For example, the reverse data comprises synchronization data generated by the receiver 102.

 image capture device of claim 1, wherein time-synchronized images are used to generate a video edit including images captured by the image capture device and the other image capture device.
[0026] for The synchronization data may indicate which video packet to transmit from each camera 104 such that the video images from the cameras 104 are synchronized when displayed.

Regarding claim 6, Yakay discloses image capture device of claim 1, wherein transmission of the time information of the image capture device is independent of reception, by the image capture device, of the time information of the other image capture device.
[0039] FIG. 3 illustrates an example method 300 for operating a sensor system at least substantially plesiochronously. As shown, video data packets and control data packets are received from one or more cameras (Block 302). As described above, one or more cameras 104 transmit video data packets and control data packets to the receiver 102 over the data link 106. Respective communication interfaces 116, 118 convert (e.g., serialize/de-serialize) the data packets for communication purposes within the system 100. In some instances, the control data packets comprise frame and/or line synch signals (e.g., VSYNCH, HSYNCH) corresponding to each camera 104. 

Regarding claim 7, Yakay discloses the image capture device of claim 1, wherein the offset between the time of the image capture device and the time of the other image capture device is determined based on an average of the first offset indicated by the first time synchronization information and the second offset indicated by the second time synchronization information.
[0041] A synchronization data is transmitted to the cameras (Block 306). In one or more implementations, the processor 108 causes transmission of the synchronization data to the cameras 104. For example, the processor is configured to cause the communication interface to modulate a signal to encode the synchronization data in a reverse channel so that the signal comprises the forward channel data and the reverse channel data simultaneously (Block 308). In some implementations, the processor 108 causes transmission of the synchronization data upon determining a synchronization data based upon the maximum skew. In other implementations, the processor 108 causes transmission of the synchronization data at defined time intervals (e.g., internally counted frame duration). As shown in FIG. 3, synchronized video packets are received from the cameras (Block 310). The respective processors 110 of the cameras 104 utilize the synchronization data to determine which video data packets to transmit to the receiver 102. The video data packets may be video data packets that have been buffered in the memory 112.
see also [0016] for  The receiver 102 is configured to determine (e.g., measure) a skew between video data of respective cameras 104. For example, the receiver 102 may determine a skew value by measuring corresponding VSYNCH signals with one another. Based upon the skew value, the receiver 102 transmits a synchronization signal to the cameras 104 such that the cameras 104 transmit video data based upon the skew value.

 the image capture device of claim 1, wherein the first time synchronization information is generated based on the time of the other image capture device and the identifier of the other image capture device.
[0016] for the receiver 102 may determine a skew value by measuring corresponding VSYNCH signals with one another see also Fig. 3 for step 304 

Regarding claim 9, Yakay discloses the image capture device of claim 1, wherein the first time synchronization information is generated based on a difference between the time of the image capture device and the time of the other image capture device, and the identifier of the other image capture device.
[0016] for the receiver 102 may determine a skew value by measuring corresponding VSYNCH signals with one another see also Fig. 3 for step 304 

Regarding claim 10, Yakay discloses the image capture device of claim 1, wherein transmission of the time information by the image capture device and the other image capture device are staggered such that the image capture device transmits the time information of the image capture device at a first time and the other image capture device transmits the time information of the other image capture device at a second time different from the first time.
[0026] In a specific implementation, the processor 108 determines a skew value corresponding to the video data transmitted from respective cameras 104 based upon the control data received from the respective cameras 104. The processor 108 


Regarding claim 11, Yakay discloses a method for synchronizing visual content, the method performed by an image capture device comprising an image sensor and a clock, the image sensor configured to generate image output signals based on light that becomes incident thereon, the image output signals conveying image information that defines images, the clock configured to provide time of the image capture device, the method comprising:
[0018] The cameras 104(1) through 104(4) are configured to generate video data packets that are provided to the receiver 102 through the data link 106.
[0027] In one or more implementations, each receiver 102 may include an internal oscillator 202 to generate a repetitive, oscillating electronic signal utilized by the such that the respective processor 108 can generate internal synchronization signals. 
receiving time information of another image capture device, the time information of the other image capture device including time of the other image capture device and an identifier of the other image capture device;
[0039] FIG. 3 illustrates an example method 300 for operating a sensor system at least substantially plesiochronously. As shown, video data packets and control data packets are received from one or more cameras (Block 302). As described above, one or more cameras 104 transmit video data packets and control data packets to the receiver 102 over the data link 106. Respective communication interfaces 116, 118 convert (e.g., serialize/de-serialize) the data packets for communication purposes within the system 100. In some instances, the control data packets comprise frame and/or line synch signals (e.g., VSYNCH, HSYNCH) corresponding to each camera 104. 
transmitting time information of the image capture device, the time information of the image capture device including the time of the image capture device and an identifier of the image capture device;

capturing a first set of images during a first capture duration based on the image output signals; and
[0016] for the cameras 104(1) through 104(4) may be deployed in different locations within a vehicle. For example, the cameras 104 may be configured to capture video data from various perspectives of the vehicle
generating first time synchronization information for the first set of images based on the time information of the image capture device and the time information of the other image capture device; wherein:
[0041] A synchronization data is transmitted to the cameras (Block 306). In one or more implementations, the processor 108 causes transmission of the synchronization data to the cameras 104. For example, the processor is configured to cause the communication interface to modulate a signal to encode the synchronization data in a reverse channel so that the signal comprises the forward channel data and the reverse channel data simultaneously (Block 308). In some implementations, the processor 108 causes transmission of the synchronization data upon determining a synchronization 
see also [0016] for  The receiver 102 is configured to determine (e.g., measure) a skew between video data of respective cameras 104. For example, the receiver 102 may determine a skew value by measuring corresponding VSYNCH signals with one another. Based upon the skew value, the receiver 102 transmits a synchronization signal to the cameras 104 such that the cameras 104 transmit video data based upon the skew value.
the other image capture device captures a second set of images during a second capture duration; [0041] A synchronization data is transmitted to the cameras (Block 306). In one or more implementations, the processor 108 causes transmission of the synchronization data to the cameras 104. For example, the processor is configured to cause the communication interface to modulate a signal to encode the synchronization data in a reverse channel so that the signal comprises the forward channel data and the reverse channel data simultaneously (Block 308). In some implementations, the processor 108 causes transmission of the synchronization data upon determining a synchronization data based upon the maximum skew. In other implementations, the processor 108 causes transmission of the synchronization data at 
see also [0016] for  The receiver 102 is configured to determine (e.g., measure) a skew between video data of respective cameras 104. For example, the receiver 102 may determine a skew value by measuring corresponding VSYNCH signals with one another. Based upon the skew value, the receiver 102 transmits a synchronization signal to the cameras 104 such that the cameras 104 transmit video data based upon the skew value.
the other image capture device generates second time synchronization information;
[0041] A synchronization data is transmitted to the cameras (Block 306). In one or more implementations, the processor 108 causes transmission of the synchronization data to the cameras 104. For example, the processor is configured to cause the communication interface to modulate a signal to encode the synchronization data in a reverse channel so that the signal comprises the forward channel data and the reverse channel data simultaneously (Block 308). In some implementations, the processor 108 causes transmission of the synchronization data upon determining a synchronization data based upon the maximum skew. In other implementations, the processor 108 causes transmission of the synchronization data at defined time intervals (e.g., internally counted frame duration). As shown in FIG. 3, synchronized video packets are received 
see also [0016] for  The receiver 102 is configured to determine (e.g., measure) a skew between video data of respective cameras 104. For example, the receiver 102 may determine a skew value by measuring corresponding VSYNCH signals with one another. Based upon the skew value, the receiver 102 transmits a synchronization signal to the cameras 104 such that the cameras 104 transmit video data based upon the skew value.
an offset between the time of the image capture device and the time of the other image capture device is determined based on a first offset indicated by the first time synchronization information and a second offset indicated by the second time synchronization information; and
[0041] A synchronization data is transmitted to the cameras (Block 306). In one or more implementations, the processor 108 causes transmission of the synchronization data to the cameras 104. For example, the processor is configured to cause the communication interface to modulate a signal to encode the synchronization data in a reverse channel so that the signal comprises the forward channel data and the reverse channel data simultaneously (Block 308). In some implementations, the processor 108 causes transmission of the synchronization data upon determining a synchronization data based upon the maximum skew. In other implementations, the processor 108 causes transmission of the synchronization data at defined time intervals (e.g., internally 
see also [0016] for  The receiver 102 is configured to determine (e.g., measure) a skew between video data of respective cameras 104. For example, the receiver 102 may determine a skew value by measuring corresponding VSYNCH signals with one another. Based upon the skew value, the receiver 102 transmits a synchronization signal to the cameras 104 such that the cameras 104 transmit video data based upon the skew value.
multiple images from the first set of images and the second set of images are time-synchronized based on the offset between the time of the image capture device and the time of the other image capture device.
[0041] for Upon receiving the synchronized video data packets, the processor 108 processes and/or re-formats the video data packets before causing transmission of the synchronized video data packets via the I/O channel 122. A display may then process the video data packets to cause display of synchronized video captured by the cameras 104. 

Regarding claim 12, Yakay discloses the method of claim 11, wherein the first capture duration for the first set of
images overlaps with the second capture duration for the second set of images.


Regarding claim 14, Yakay discloses the method of claim 12, wherein the first capture duration for the first set of images is different from the second capture duration for the second set of images.
[0016] for the cameras 104(1) through 104(4) may be deployed in different locations within a vehicle. For example, the cameras 104 may be configured to capture video data from various perspectives of the vehicle

Regarding claim 15, Yakay discloses the method of claim 11, wherein time-synchronized images are used to generate a video edit including images captured by the image capture device and the other image capture device.
[0026] for The synchronization data may indicate which video packet to transmit from each camera 104 such that the video images from the cameras 104 are synchronized when displayed.

Regarding claim 16, Yakay discloses the method of claim 11, wherein transmission of the time information of the image capture device is independent of reception, by the image capture device, of the time information of the other image capture device.
[0039] FIG. 3 illustrates an example method 300 for operating a sensor system at least substantially plesiochronously. As shown, video data packets and control data 

Regarding claim 17, Yakay discloses the method of claim 11, wherein the offset between the time of the image capture device and the time of the other image capture device is determined based on an average of the first offset indicated by the first time synchronization information and the second offset indicated by the second time synchronization information.
[0041] A synchronization data is transmitted to the cameras (Block 306). In one or more implementations, the processor 108 causes transmission of the synchronization data to the cameras 104. For example, the processor is configured to cause the communication interface to modulate a signal to encode the synchronization data in a reverse channel so that the signal comprises the forward channel data and the reverse channel data simultaneously (Block 308). In some implementations, the processor 108 causes transmission of the synchronization data upon determining a synchronization data based upon the maximum skew. In other implementations, the processor 108 causes transmission of the synchronization data at defined time intervals (e.g., internally counted frame duration). As shown in FIG. 3, synchronized video packets are received from the cameras (Block 310). The respective processors 110 of the cameras 104 
see also [0016] for  The receiver 102 is configured to determine (e.g., measure) a skew between video data of respective cameras 104. For example, the receiver 102 may determine a skew value by measuring corresponding VSYNCH signals with one another. Based upon the skew value, the receiver 102 transmits a synchronization signal to the cameras 104 such that the cameras 104 transmit video data based upon the skew value.

Regarding claim 18, Yakay discloses method of claim 11, wherein the first time synchronization information is generated based on the time of the other image capture device and the identifier of the other image capture device.
[0016] for the receiver 102 may determine a skew value by measuring corresponding VSYNCH signals with one another see also Fig. 3 for step 304 

Regarding claim 19, Yakay discloses method of claim 11, wherein the first time synchronization information is generated based on a difference between the time of the image capture device and the time of the other image capture device, and the identifier of the other image capture device.
[0016] for the receiver 102 may determine a skew value by measuring corresponding VSYNCH signals with one another see also Fig. 3 for step 304 

 method of claim 11, wherein transmission of the time information by the image capture device and the other image capture device are staggered such that the image capture device transmits the time information of the image capture device at a first time and the other image capture device transmits the time information of the other image capture device at a second time different from the first time.
[0026] In a specific implementation, the processor 108 determines a skew value corresponding to the video data transmitted from respective cameras 104 based upon the control data received from the respective cameras 104. The processor 108 generates a synchronization data based upon the skew value (e.g., synchronization data, a frame synch pulse signal, a frame start signal) that is broadcast to the respective cameras 104 within the system 200 as reverse channel low speed data. In some instances, the processor 108 is configured to determine a maximum skew value. The maximum skew value may comprise the maximum skew associated with a camera 104 within the system 100 and/or the system 200 (e.g., the video data packets having the longest delay from the camera 104 to the receiver 102). In these instances, the processor 108 generates a synchronization data based upon the maximum skew value that is transmitted to the cameras 104. The synchronization data may indicate which video packet to transmit from each camera 104 such that the video images from the cameras 104 are synchronized when displayed. 

Allowable Subject Matter
s 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/           Primary Examiner, Art Unit 2422